Broyles, C. J.
1. The two excerpts from the charge of the court, complained of in the motion for new trial, when considered in the light of the charge as a whole and the facts of the case, disclose no reversible error.
2. There was no substantial variance between the allegations of the indictment and the evidence adduced in support thereof.
3. The accused was convicted of assault with intent to rob. While the evidence as to an alibi would have authorized his acquittal, that evidence was in direct conflict with the positive testimony of the prosecutor that the defendant was the actual perpetrator of the crime, and was present at its commission. The jury evidently rejected the evidence as to the alibi and accepted the testimony of the prosecutor as the truth of the matter. The verdict having- been approved by the judge, and no error of law appearing, this court is without authority to reverse the judgment overruling the motion for new trial.

Judgment affirmed.


MacIntyre and Gtt,erry, JJ., concur.